                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WISCONSIN


In re:
                Elizabeth Ann Wirth,                   Case No.: 18-26528-bhl
                              Debtor                   Chapter 13


         NOTICE AND REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN



         Elizabeth Ann Wirth (Debtor) filed papers with the Court requesting amendment of the
unconfirmed Chapter 13 Plan in the above case.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have
an attorney, you may wish to consult one.)

        If you do not want the Court to confirm the amended plan as proposed, or if you
want the Court to consider your views on the request, then on or before 21 days after service
of this notice, you or your attorney must:


        File with the Court a written request for hearing that contains a short and plain statement
of the factual and legal basis for the objection. File your written request electronically or mail it
to:
                                     Clerk of Bankruptcy Court
                                 517 E Wisconsin Ave, Room 126
                                    Milwaukee, WI 53202-4581

       If you mail your request to the Court for filing, you must mail it early enough so the Court
will receive it on or before the expiration of 21 days.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the request and enter an order confirming the amended Chapter 13 plan.


Deborah A. Stencel
633 W Wisconsin Ave Ste 500
Milwaukee, Wisconsin 53203-1918
414.395.4501 (direct) 414.277.1303 (fax)
414.395.4525 (office)
deborah@millermillerlaw.com



                Case 18-26528-bhl          Doc 57   1Filed   03/04/19    Page 1 of 4
                         REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN

   1. This request to amend an unconfirmed Chapter 13 Plan SUPERSEDES ALL PRIOR
      REQUESTS TO AMEND THE PLAN AND INCLUDES ALL PROPOSED
      AMENDMENTS. TERMS NOT FULLY STATED HERE OR IN THE ORIGINAL
      PLAN ARE NOT PART OF THE PLAN.

   2.    Service. A certificate of service must be filed with the amendment. Designate one of the
        following:
         x A copy of this proposed amendment has been served on the trustee, United States trustee
            and all creditors,

   3. The Chapter 13 Plan filed with the Court is amended as follows:

            a.     2.1     Debtor(s) will make regular payments to the trustee as follows:

                    $1506.00 per Month for 60 months


            b.     2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is
                   $ 98,250.00 .

            c.     3.2 Request for valuation of security, payment of fully secured claims, and modification of
                   undersecured claims.


Name of creditor             Estimated Collateral               Value of     Amount of         Amount of    Interest   Monthly     Estimated
                             amount of                         collateral claims senior     secured claim     rate     payment        total of
                         creditor's total                                  to creditor's                                      to    monthly
                                   claim                                          claim                                 creditor   payments
                                        1987 Jaguar
One Main                                XJ6
Financial                 $13,039.10    (non-PMSI)             $900.00         $0.00          $900.00       5.50%      Pro rata      $965.08
                                        988
                                        Knollwood
Port                                    Rd West
Washington                              Bend, WI                          $325,000.                                                        $
State Bank                $21,074.83    53095              $519,800.00           00        $519,800.00      3.99%       $369.46    22,167.52
Wells Fargo                             2007 Infiniti
Dealer Services            $6,405.10    M35X                 $4,000.00         $0.00         $4,000.00      6.00%      Pro rata    $4,316.81



            d.     3.6     Pre-confirmation adequate protection payments.

                                                                                                              Monthly adequate
                                                                                                              protection payment
    Name of creditor                                Collateral                                                amount
    Credit Acceptance Corporation                   2011 Nissan Rogue                                         $200.00
    Wells Fargo Dealer Services                     2007 Infiniti M35X                                        $75.00


            e.     4.2     Trustee’s fees

        Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be
        6.00% of plan payments; and during the plan term, they are estimated to total $5,593.80.

            f.     Priority claims other than attorney’s fees and domestic support obligations as treated in
                   § 4.5.




                           Case 18-26528-bhl            Doc 57     2Filed   03/04/19         Page 2 of 4
                                                                                   Estimated amount of priority unsecured
Name of Creditor                                                                   claim
Internal Revenue Service                                                                                          $5,110.08
Wisconsin Department of Revenue                                                                                   $1,250.00

      g.   5.1   Nonpriority unsecured claims not separately classified.

   Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one
   option is checked, the option providing the largest payment will be effective. Check all that apply.
           The sum of $ 44,565.30
                 % of the total amount of these claims, an estimated payment of $
           If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
           approximately $ 3,566.24 . Regardless of the options checked above, payments on allowed nonpriority
           unsecured claims will be made in at least this amount.

      h.   8.1       Check "None" or List Nonstandard Plan Provisions

           (a) Should the Chapter 13 of Ms. Wirth's former spouse be dismissed and her claim
           against him is revived and she collects or if she receives payment under the 13, Ms.
           Wirth will turnover any unexempt portion of the proceeds.

           (b) Should the dispute regarding the ownership of the HWY 60 & I development site be
           resolved in Ms. Wirth's favor, she will notify the trustee. If proceeds become available
           due to sale or development of the site, Ms. Wirth will inform the trustee and turnover
           any unexempt portion of the proceeds.


           (d) Funds held in trust by Attorney Nate Cade are to be used for the sole purpose of
           repairs and maintenance on 988 Knollwood and no other purpose per Settlement
           Agreement. Ms. Wirth will inform the trustee of any distributions. A separate motion will
           be filed to release these funds before confirmation for repairs made per Settlement
           Agreement.

           (e) Should there be any inheritance paid to Ms. Wirth or distribution from the family
           trust (Clyde and Joan Wirth Revocable Trust) due to the October 2018 passing of Ms.
           Wirth’s father, she will notify the trustee and turnover any unexempt funds.

           (f) Giving credit for the $7,890.00 paid into the plan to date, the plan shall run for 60
           months from confirmation with future payments of $1506.00 per month.

    All remaining terms of the original Chapter 13 Plan are unaffected. In the event of a conflict
between the terms of the original Plan and the terms of this amendment, the terms of this
amendment control.
     WHEREFORE, Debtor requests that the Court approve this proposed amendment to the
original Chapter 13 Plan.




                 Case 18-26528-bhl            Doc 57      3Filed   03/04/19        Page 3 of 4
                                           CERTIFICATION

        The Debtor’s attorney must sign this certification. A Debtor represented by an attorney
may sign this certification. If the Debtor does not have an attorney, the Debtor must sign this
certification. The provisions in this Chapter 13 plan are identical to those contained in the
official local form other than the changes listed in part 3.

I certify under penalty of perjury that the foregoing is true and correct.

Respectfully submitted March 4, 2019.

/s/Deborah A. Stencel
Deborah A. Stencel
633 W Wisconsin Ave, Ste 500
Milwaukee, Wisconsin 53203-1918
414.395.4501 (direct) 414.277.1303 (fax)
414.395.4525 (office)
deborah@millermillerlaw.com




               Case 18-26528-bhl           Doc 57   4Filed   03/04/19    Page 4 of 4
